Status of Application
1.	Acknowledgment is made of the amendments filed 02/08/2021. Upon entering the amendments, claims 17 and 31 are canceled and claims 1 and 6-7 are amended. Claims 1-16, 30, and 32 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive sintered bodies, and applicant's arguments show that the sintered body of the amended claim 1 is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks show that the narrowed average pore size range and narrowed specific surface area ranges are not taught or suggested by the prior art to Breitenbucher et al. Therefore, the previously issued grounds of prior art rejection are withdrawn for claim 1 and its dependent claims. 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward McMahon on 03/09/2021.
The application has been amended as follows: 
Claim 6, before “wherein the glass has a coefficient” delete “A sintered body for use as a liquid reservoir, comprising an open-pore sintered glass having a porosity of > 50 vol% and an average pore size in a range from 1 to 450 µm, wherein the open-pore sintered glass comprises glass having a transition temperature of at least 450 °C, and” and insert - - The sintered body as claimed in claim 1, - - . 
Allowable Subject Matter
4.	Claims 1-16, 30, and 32 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed sintered bodies. Specifically, the prior art fails to teach a sintered body usable as a liquid reservoir, having an open-pore sintered glass structure with a porosity of > 50 vol% and an average pore size in a range from 1 to 450 µm, wherein the open-pore sintered glass comprises glass having a transition temperature of at least 450 °C, and having a specific surface area of 0.8 m2/g to less than 20 m2/g. The prior art further does not teach or suggest a sintered body comprising an open pore sintered glass with a porosity of greater than 50%, an average pore size of 1-450 μm, and a transition temperature of 450 °C or greater, and comprising 50-60 wt% SiO2, 8-12 wt% B2O3, 8-12 wt% Al2O3, and 20-30 wt% BaO. The prior art also does not teach or suggest a sintered body comprising an open pore sintered glass with a porosity of greater than 50%, an average pore size of 1-450 μm, and a transition temperature of 450 °C or greater, and further comprising 58-65 wt% SiO2, 6-10.5 wt% B2O3, 14-25 wt% Al-2O3, 0-5 wt% MgO, 0-9 wt% CaO, 0-8 wt% BaO, 0-8 wt% SrO, 0-2 wt% ZnO, and 8-18 wt% MgO+CaO+BaO.
The most relevant prior art references found are Breitenbucher et al (US 5573984) and Kiefer et al (US 4588540). The difference from instant claims is that while Breitenbucher et al teaches a porous body usable for the storage of vaporizable substances and that would be useable as a liquid reservoir, the body comprising a glass having an open-pore volume of 50-85% and a mean pore size of 10-350 µm, Breitenbucher does not teach a glass transition temperature of the porous glass, and does not provide any teaching that would lead to a specific surface area meeting the further compositional limitations of amended claim 1. Breitenbucher also does not teach a glass having the compositional limitations of instant claims 14 or 16. Keifer et al teaches a porous glass body having a pore size equivalent to that of the instant claims, but Keifer also does not provide any teaching that would lead to a specific surface area meeting the further compositional limitations of amended claim 1. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW10 March 2021